Citation Nr: 1324605	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-13 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for a bilateral knee disability.



REPRESENTATION

Appellant represented by:	Felicia Pasculli, Attorney



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1962 to January 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.

Further, the Veteran was initially represented by the New York State Division of Veterans' Affairs, as reflected in a January 2006 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In September 2012, VA received a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming John A. Gresham, a private attorney, as his representative.  More recently, in July 2013, within the 90 day period the Veteran was advised (with notice from the RO that the case was being certified to the Board) was available for such action, VA received another VA Form 21-22a naming Felicia Pasculli, Esq. as his representative.  The Board acknowledges the change in representation and recognizes Felicia Pasculli, Esq. as the Veteran's representative.  See 38 C.F.R. § 14.631 (2012).

The appeal is REMANDED to the RO.  VA will notify the appellant when further action on his part is required.


REMAND

In April 2010, the Veteran submitted a VA Form 9 (substantive appeal) on which he indicated that he wished to have a Travel Board hearing addressing the matter at hand.  The Veteran's attorney repeated the request for a Travel Board hearing at the New York RO in her July 2013 letter to VA.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2012).  The Veteran is entitled to such hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the New York RO.  The Veteran and his attorney are to be notified by letter of the date, time, and place of that hearing.  The matter should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

